           Case 7:20-cr-00386-NSR Document 16 Filed 08/31/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               8/31/2020
United States of America                                                          Protective Order

                v.

Nicolaus Wynberg,                                                    20 Cr. 386-1 (NSR)

                           Defendant.



         Upon the application of the United States of America, with the consent of the

undersigned counsel, and the defendants having requested discovery under Fed. R. Crim. P.

16(a), (b), (d) and (e), the Court hereby finds and orders as follows:

         1. Confidential Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information (“ESI”),

pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s

general obligation to produce exculpatory and impeachment material in criminal cases, all of

which will be referred to herein as “disclosure material.” The Government’s disclosure material

may include “confidential material,” defined as material that (i) affects the privacy and

confidentiality of individuals; (ii) would impede, if prematurely disclosed, the Government’s

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and/or (iv) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case.            The Government’s

designation of material as confidential material will be controlling absent contrary order of the

Court.

         2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could
          Case 7:20-cr-00386-NSR Document 16 Filed 08/31/20 Page 2 of 4



lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The

Government’s designation of material as sensitive disclosure material will be controlling absent

contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Confidential material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

confidential material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any confidential material to the media or any third

party except as set forth below.

       2. Confidential material that is not sensitive disclosure material may be disclosed by

counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by

or retained by counsel, as needed for purposes of defending this action;

              (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed only as follows:

              (a) On an “attorneys eyes only” basis.

       4. The Government may authorize, in writing, disclosure of confidential material beyond

that otherwise permitted by this Order without further Order of this Court.


                                                   2
            Case 7:20-cr-00386-NSR Document 16 Filed 08/31/20 Page 3 of 4



       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.

                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _/s/ T. Josiah Pertz______________                  Date: _8/27/2020________________
    T. Josiah Pertz
    Assistant United States Attorney

                                                3
        Case 7:20-cr-00386-NSR Document 16 Filed 08/31/20 Page 4 of 4




   /s/ Susanne Brody_______________          Date: _8/27/2020________________
   Susanne Brody
   Counsel for Nicolaus Wynberg



                                                SO ORDERED:


Dated: August 31, 2020
White Plains, New York

                                          _________________________________
                                          THE HONORABLE NELSON S.ROMÁN
                                          UNITED STATES DISTRICT JUDGE




                                      4
